IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                October 23, 2008
                               No. 08-30257
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

WEBSTER DETILLIER

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:04-CR-360-1


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Webster Detillier appeals the 18-month sentence
imposed following revocation of his second term of supervised release. He
contends that imposition of the statutory maximum sentence on revocation of
supervised release was procedurally unreasonable because it was based on the
erroneous policy of imposing the statutory maximum term of imprisonment and
deviating from the statutory maximum in only “very rare cases.” As Detillier did



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-30257

not raise this argument in the district court, our review is for plain error. See
United States v. Jones, 484 F.3d 783, 792 (5th Cir. 2007). To show plain error,
Detillier must demonstrate that (1) there was an error; (2) the error was clear
or obvious; and (3) the error affected his substantial rights. See United States
v. Izaguirre-Losoya, 219 F.3d 437, 441 (5th Cir. 2000). For an error to affect
substantial rights, it must have been prejudicial, that is, it must have affected
the outcome of the proceedings. United States v. Olano, 507 U.S. 725, 734
(1993). In addition, we will not correct the forfeited error unless it seriously
affects the fairness, integrity, or public reputation of judicial proceedings.
Izaguirre-Losoya, 219 F.3d at 441.
      Following a revocation of supervised release, the district court may impose
any sentence that falls within the maximum term of imprisonment allowed by
statute for the revocation sentence. See 18 U.S.C. § 3583(e)(3). In doing so, the
district court is to consider the factors set forth in 18 U.S.C. § 3553(a) and the
advisory policy statements found in Chapter Seven of the Guidelines. United
States v. Mathena, 23 F.3d 87, 90 (5th Cir. 1994). Although Detillier asserts that
the district court procedurally erred in sentencing him based on a policy of
imposing the statutory maximum as a matter of course in revocation
proceedings, the record does not clearly show that the district court based
Detillier’s revocation sentence on such a policy. “[E]ven before Booker,1 the
policy statements in § 7B1.4 of the Sentencing Guidelines were recognized as
advisory only.” Jones, 484 F.3d at 792 (citation omitted). The record reflects
that the district court considered but rejected the guidelines range set forth in
those policy statements for reasons it detailed during the revocation hearing.
See id.
      Contrary to Detillier’s assertions, the record reflects that the district court
considered his argument that he had complied with all of the conditions of


      1
          United States v. Booker, 543 U.S. 220 (2005).

                                         2
                                  No. 08-30257

supervised release except for the completion of the Odyssey House program. The
district court determined that an 18-month sentence was appropriate because
Detillier had “been given two opportunities to rehabilitate himself through
treatment and supervision, and ha[d] not effectively availed himself of those
opportunities.”    Detillier’s sentence was authorized, and the district court
implicitly considered the § 3553(a) factors. We will not reweigh those factors.
See Gall v. United States, 128 S. Ct. 586, 597 (2007). Detillier’s sentence was not
unreasonable, plainly or otherwise, and he has not shown plain error. See Jones,
484 F.3d at 792.
AFFIRMED.




                                        3